Citation Nr: 0617989	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran retired from active duty in March 1986 after more 
than 20 years of active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's July 2005 statement that could be construed as 
a claim of entitlement to an increased rating for service-
connected tinnitus (compensable ratings for each ear) is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
alleged PTSD stressor is uncorroborated.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - PTSD

Basically, service connection for PTSD requires a specific 
diagnosis consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a) (2005).  This claim is 
denied on the basis of the lack of an adequately verified 
stressor.  Here, VA must focus on verification because the 
record does not show combat action.  If the evidence 
establishes combat -- such as by official record of such 
activity (e.g., award of the Combat Infantryman Badge, Purple 
Heart Medal, or Bronze Star with "V" device for valor) -- 
and the claimed stressor is related thereto, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service, 
then the veteran's testimony alone may establish the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  

A determination as to whether a claimant is a combat veteran 
is key in a PTSD claim because he is entitled to have his lay 
stressor allegation accepted, without corroboration, if he 
had engaged in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Before this provision applies, the Board must 
find that he had engaged in combat with the enemy.  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, "credible supporting evidence" 
means that "the appellant's [uncorroborated] testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The veteran's service personnel records show service in 
Vietnam from May 22, 1966 to April 30, 1967, but neither 
service verification nor personnel records show award of 
combat-specific citation(s).  Nor do they explicitly indicate 
assignment to combat duty.  

The veteran said his activities in Vietnam included work as a 
"flightline mechanic" and a "weapons mechanic."  That 
report is consistent with service personnel records, which 
show that his Air Force specialty included work in munitions 
maintenance.  He apparently was trained in weapons 
maintenance as well.  

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe, hostile unit, or 
instrumentality.  VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The veteran's physical presence in Vietnam, along 
with his military occupational specialty, do not prove 
personal engagement in combat; rather, such evidence does not 
rule out combat, as the veteran could have been in or near a 
combat zone.  However, the fact that a veteran served in a 
"combat zone" does not prove that he himself engaged in 
combat with the enemy.  No single piece of evidence is 
dispositive, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
The claimant's combat activity allegations are to be 
evaluated with other evidence of record.  Id. 

Corroboration of alleged stressors involves issues of 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all the evidence to determine probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence; not every piece of evidence has the same 
probative value; the Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

Under the circumstances, the appropriate question, then, is 
whether, in the course of working as a weapons mechanic or 
engaging in other activities associated with combat support 
in Vietnam from May 22, 1966 to April 30, 1967, the veteran 
personally experienced trauma, e.g., through a threat of, or 
actual injury to, his person, or through witnessing incidents 
that could be the basis for the PTSD diagnosis, which is of 
record.  See August 2003 VA examination report.  However, the 
Board is not bound to grant service connection where the 
diagnosis was rendered based on an uncorroborated PTSD 
stressor.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The central issue in this case is whether there is a 
sufficiently verified stressor to which the PTSD diagnosis 
can be anchored.

In various written statements and during the Board hearing, 
the veteran reported several PTSD stressors during his 
Vietnam tour of duty.  He described witnessing Buddhist monks 
committing suicide by self-immolation.  He reported feelings 
of guilt about having participated in napalm "downloading" 
in connection with providing fighter support in Da Nang.  He 
reported feelings of guilt and remorse about his role in 
death of human lives as he confronted face-to-face six Viet 
Cong prisoners being transported in a plane to Na Trang.  In 
Pleiku, he helped unload bags containing soldiers killed in 
action and placed them on pallets.  He has nightmares about 
that activity.  These incidents understandably could be 
stressful.  However, they, as described by the veteran to 
date, do not appear to be the types of incidents that can be 
verified by official military records.  The veteran's service 
personnel records do not provide information that appears to 
be consistent with the veteran's allegations, in particular, 
as to other types of duties, like body removal, that might 
not be specific to the main specialty of weapons maintenance.    

Further, the veteran has asserted that he did receive awards 
for service in Vietnam and combat pay.  Service in Vietnam is 
not disputed, as official records do show a tour of duty 
there.  The issue is whether combat activity, or, in the 
alternative, corroborated stressor experienced there, is 
shown.  As for receipt of combat pay, assuming that that is 
true, it is not conclusive proof of engagement in combat with 
the enemy.  Again, it is noted that, given the nature of his 
military specialty and presence in Vietnam, he likely was in 
or around a combat zone.  But, uncorroborated allegation of 
proximity to a combat area, without more, is insufficient to 
establish combat service.  See VAOPGCPREC 12-99; Zarycki v. 
Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone 
is not sufficient to establish combat service).  

Of the various stressor statements of record, the one 
reported stressor that is most conducive to corroboration 
efforts is that concerning mortar or rocket attacks in 
Pleiku.  The veteran has not alleged personal injury during 
any such attack.  Nor has he identified fellow soldiers who 
were with him during one or more of these attacks, or who 
were wounded, or who lost their lives.  He has not supplied 
any specific dates as to the attacks.  (In fact, as to dates 
in which various purported stressor events occurred, in his 
initial stressor report received in July 2003, he provided a 
range of dates - July 1965 to October 1965 - well before he 
began his Vietnam tour, based on official records.  While it 
is understandable that specific dates may be difficult to 
recall decades after discharge, to the extent the veteran 
might be contending some of his stressors were experienced 
during those dates, the record does not substantiate it.)  

Nonetheless, the RO did obtain the U.S. Air Force chronology 
of attacks that occurred in ten primary Air Force operating 
bases in the Republic of Vietnam from 1961-73.  Of the 
entries bearing the dates encompassed within the time period 
of the veteran's Vietnam tour (May 22, 1966 - April 30, 
1967), none is shown to have been an attack in Pleiku.  One 
attack did occur in Pleiku, but the date of occurrence 
precedes the veteran's commencement of his Vietnam tour by a 
month.  Other entries concerning attacks on Pleiku are dated 
in 1968, after conclusion of the veteran's Vietnam tour.  
Also, while the veteran did not report attacks in Da Nang 
specifically, given that he has reported having been in Da 
Nang during his Vietnam tour, chronology entries of attacks 
in Da Nang were reviewed.  None is reported to have occurred 
during the veteran's service in Vietnam.  The veteran did not 
report his presence on other bases, other than in Da Nang or 
Pleiku, that could be considered for verification using the 
Air Force chronology.    

The veteran has not identified other specific stressor 
allegations conducive to further verification efforts.  
Unless combat activity is established, which is not the case 
here, the veteran bears the burden of advancing a stressor 
that can be verified to some extent, even though not as to 
every single detail in every instance.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2005); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002) (corroboration of every detail of a 
stressor, such as a veteran's direct, personal involvement in 
the stressful incident, may not be necessary in some 
circumstances).  Presence in or near a combat zone and trauma 
experienced there, or other traumatic event, could, on a 
case-by-case basis, support service connection for PTSD, 
provided however, there is sufficient corroboration that such 
incidents were, or likely were, experienced by the veteran.  
To do so, however, the veteran himself must carry the burden 
of advancing sufficiently detailed information about at least 
one incident to enable VA to corroborate it.  He has not done 
so here, even though that responsibility lies with him under 
38 C.F.R. § 3.159(c)(2)(i).   

In addition, the service medical records, which include 
reports of medical examinations conducted at various times 
during his lengthy military career, do not document combat-
related bodily injuries, or reports of psychic trauma or 
other combat-related incidents for which the veteran sought 
treatment.  No psychiatric abnormality is noted in the August 
1985 retirement medical examination report.
    
In light of the foregoing, the Board must find that the 
record does not sufficiently support a conclusion that the 
veteran engaged in combat, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  There must be credible supporting 
evidence that the alleged stressor actually occurred to 
warrant service connection.  See Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Nor has 
the veteran advanced the occurrence of a non-combat stressor, 
in the alternative, sufficient to permit further 
corroboration efforts.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005). 

II.  Duties to Notify and Assist

VA's duties to notify and to assist claimants in 
substantiating a claim for VA benefits are found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and any representative of any information, and any 
medical or lay evidence, needed to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must inform him of any information and evidence 
not of record (1) that is needed to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) ask him to provide any pertinent 
evidence he has.  Notice is to be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
The July 2003 letter, sent before the denial of the claim, 
told the veteran about the three basic elements of a service 
connection claim.  Given the importance of a corroborated 
stressor in his case, the letter explained that he must 
support his claim with a complete, detailed description of 
the alleged stressors.  He was provided a blank stressor 
questionnaire, which he did complete and submit.  He was told 
that VA must make reasonable efforts to assist him in claim 
development, even though the claimant ultimately is 
responsible for claim substantiation, if he identifies the 
sources of pertinent evidence.  The January 2004 letter sent 
during the appeal period reinforced pre-AOJ decision notice 
on what criteria apply in a service connection claim and what 
the veteran's and VA's respective claim development 
responsibilities entail.  That letter again explained that VA 
would assist him if he identifies sources of pertinent 
evidence.  

The veteran was not literally asked to "supply everything he 
has" concerning PTSD; however, the Board finds the duty to 
notify was met, and it finds no prejudice due to the timing 
of the notice.  As emphasized throughout this decision, the 
key missing evidence is a corroborated stressor; the crux of 
this claim is not current PTSD diagnosis or identification of 
what various VA facilities the veteran visited for PTSD 
treatment.  (The record does contain evidence of such 
diagnosis and visits to multiple VA facilities.)  The veteran 
clearly was told about the importance of stressor 
corroboration.  The June 2004 Statement of the Case (SOC) - 
which did cite 38 C.F.R. § 3.159, from which the "fourth 
element" is derived - explained that, to date, the claimed 
stressors have not been verified.  In fact, the SOC discusses 
what is, in the Board's view, most damaging to the stressor 
allegation, as Air Force attack chronology failed to 
corroborate any attack on Pleiku (or even Da Nang) during the 
veteran's Vietnam tour.  Further, the veteran amply 
demonstrated his knowledge of the importance of providing 
information specific enough for meaningful stressor 
corroboration, given his testimony before the undersigned and 
submittal of a written stressor statement at the hearing 
(with a written waiver of right to initial AOJ review).  At 
the hearing, the undersigned informed him and his 
representative that the Board would carefully review the 
submittal, and the allegations were considered, as discussed 
in Section I.  The testimony and submitted statement do not 
contain information that would warrant further corroboration 
efforts.  Nor did the veteran or his representative 
specifically argue a notice defect after the issuance of the 
SOC.  Based the above, the Board finds no substantive notice 
defect, nor prejudice due to timing of the notice.  See 
Pelegrini, supra.      

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to decide the claim.  The record includes 
service personnel, verification, and medical records, VA 
clinical records from multiple facilities, a VA PTSD 
examination report, and the veteran's written statements and 
hearing testimony.  Despite the foregoing development, the 
record still fails to document a verified (or other 
verifiable) combat or noncombat stressor.  It is explicitly 
noted that, given that this case turns on lack of a verified 
stressor, to the extent there might be missing clinical 
records associated with the apparently denied Social Security 
Administration disability benefits application (which, based 
on what is of record, appears to have been filed based on 
physical disability) and more contemporaneous VA PTSD 
treatment records, the Board does not find that a remand is 
warranted to obtain those records.  Neither the veteran nor 
his representative has reported that SSA records or missing 
VA clinical records contain detailed stressor information 
that could warrant further corroboration effort.  Even if 
they did, the veteran had ample opportunity to provide such 
details directly - whether through written statements or 
during the Board hearing.  Based upon the foregoing, the 
Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


